Mr. Justice Schaefer delivered the opinion of the court: The defendants were convicted in the criminal court of Cook County of conspiring to obstruct the administration of public justice. Their conviction was affirmed by the Appellate Court for the First District. (34 Ill. App. 2d 352.) On this writ of error they complain that they were not proved guilty beyond a reasonable doubt and that the testimony of the chief prosecution witness, an accomplice, should have been stricken because cross-examination was hindered by his claim of the privilege against self-incrimination. The facts are fully set out in the opinion of the Appellate Court. We have reviewed the evidence and agree that the verdict is adequately supported. The witness’s claim of the privilege against self-incrimination was properly sustained as to the 43 questions on cross-examination concerning other criminal activity, not touched upon in the direct examination and relevant only for impeachment. (People v. Nachowicz, 340 Ill. 480.) Assuming, arguendo, that the claim of privilege was improperly sustained as to the three questions seeking the identity of other policemen who spoke with the witness about substituting the camera, it does not appear that the defendants were prejudiced in view of the wide latitude afforded them in impeaching the witness. The judgment of the Appellate Court is affirmed. Judgment affirmed.